Exhibit 10.2
FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT (this “Amendment”), dated as of July 23, 2010, to that
certain Credit Agreement dated as of October 30, 2009, by and among Trico
Shipping AS, a limited company organized under the laws of Norway (the
“Borrower”), Trico Marine Cayman, L.P., a limited partnership organized under
the laws of the Cayman Islands (“Trico Cayman”), Trico Holdco LLC, a Delaware
limited liability company and the general partner of Trico Cayman (“Trico
Holdco”), Trico Supply AS, a limited company organized under the laws of Norway
(“Holdings” and, together with Trico Cayman and Trico Holdco, the “Holdco
Guarantors”), Trico Marine Services, Inc. (the “Parent”), and certain direct and
indirect subsidiaries of Trico Shipping AS (the “Subsidiary Guarantors”), the
lenders party thereto from time to time (the “Lenders”), and Nordea Bank Finland
plc, New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”), (as such agreement has been amended by that certain
First Amendment and Waiver to Credit Agreement dated as of March 15, 2010, that
certain Second Amendment to Credit Agreement and Forbearance Agreement dated as
of June 21, 2010, and that certain Third Amendment to Credit Agreement and
Forbearance Agreement dated as of June 29, 2010, the “Credit Agreement”).
Capitalized terms used but not defined herein have the meanings provided in the
Credit Agreement.
R E C I T A L S
WHEREAS, the parties hereto desire to make certain amendments to certain
provisions of the Credit Agreement as specified herein, pursuant to and in
accordance with Section 14.12 of the Credit Agreement;
WHEREAS, the Lenders party hereto constitute the Required Revolving Lenders and
the Required Term Lenders under the Credit Agreement; and
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1. AMENDMENT.
Section 9.11(d) of the Credit Agreement is hereby amended to delete the last “.”
therein and to replace it with a “;” and to add the following language
immediately after such “;”:
“provided, however, if the grant of a security interest in any assets of
Holdings or its Subsidiaries that would have otherwise been required to have
been granted under the Senior Notes Indenture as in effect on the Third
Amendment Effective Date ceases to be required thereunder for any reason,
including, without limitation, because the Senior Notes Indenture is amended,
restated, supplemented or otherwise modified, Holdings and its Subsidiaries will
still be obligated (and each of Holdings and Borrower hereby agree that it will
and will cause each of its Subsidiaries) to grant a security interest securing
the Obligations in any such assets, with at least the same priority as would
have otherwise been required pursuant to the Senior Notes Indenture as in effect
on the Third Amendment Effective Date.”

 

 



--------------------------------------------------------------------------------



 



SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
Except as specifically amended hereby, all provisions of the Credit Agreement
shall remain in full force and effect. After this Amendment becomes effective,
all references to the Credit Agreement and corresponding references thereto or
therein such as “hereof”, “herein”, or words of similar effect referring to the
Credit Agreement shall be deemed to mean the Credit Agreement as amended hereby.
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Credit Agreement other than as expressly set
forth herein.
SECTION 3. REPRESENTATIONS.
The Borrower, the Parent, each of the Holdco Guarantors and each of the
Subsidiary Guarantors represents and warrants as of the date of this Amendment
as follows:
(i) it is duly incorporated or organized, validly existing and in good standing
(if applicable) under the laws of its jurisdiction of incorporation or
organization;
(ii) the execution, delivery and performance by it of this Amendment and the
Credit Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any applicable law;
(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Credit Agreement as amended hereby by
or against it;
(iv) this Amendment has been duly executed and delivered by it;
(v) each of this Amendment and the Credit Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
and
(vi) no Default or Event of Default has occurred and is continuing.
SECTION 4. LEGAL FEES.
The Borrower covenants and agrees to pay in full, to the extent invoiced, on or
prior to the date of the execution of this Amendment, all reasonable legal fees
of Latham & Watkins LLP and White & Case LLP, as counsel to certain Lenders,
incurred in connection with the execution of this Amendment.

 

- 2 -



--------------------------------------------------------------------------------



 



SECTION 5. CONDITIONS TO EFFECTIVENESS.
The effectiveness of this Amendment is conditioned upon delivery of duly
executed signature pages by all parties hereto to the Administrative Agent.
SECTION 6. GENERAL RELEASE.
In consideration of, among other things, the execution and delivery of this
Amendment by the Administrative Agent and the Lenders, and the accommodations to
the Borrower and the other Credit Parties set forth herein, each of the Parent,
the Borrower and the other Credit Parties, on behalf of itself and its
successors and assigns (collectively, the “Releasors”), hereby forever waives,
releases and discharges to the fullest extent permitted by law, and hereby
agrees to hold each Releasee (as defined below) harmless from, any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), causes of action, demands, suits, costs, expenses and
damages (collectively, the “Claims”), that any Releasor now has, of whatsoever
nature and kind, whether known or unknown, whether arising at law or in equity,
against any or all of the Administrative Agent and the Lenders in any capacity
and their respective affiliates, shareholders and “controlling persons” (within
the meaning of the federal securities laws), and their respective successors and
assigns and each and all of the officers, directors, employees, consultants,
agents, attorneys and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts, whether or
not now known, existing on or before the date hereof. The execution by the
Parent, the Borrower and the other Credit Parties hereof shall constitute a
ratification, adoption, and confirmation by the Parent, the Borrower and the
other Credit Parties of the foregoing general releases of all Claims against any
Releasee which are based in whole or in part on facts, whether or not now known
or unknown, existing on or prior to the date hereof. In entering into this
Amendment, the Parent, the Borrower and the other Credit Parties have consulted
with, and been represented by, legal counsel and expressly disclaim any reliance
on any representations, acts or omissions by any of the Releasees and hereby
agree and acknowledge that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section shall survive the termination of the Credit Agreement (as amended
hereby) and the other Credit Documents and payment in full of the Obligations.
SECTION 7. MISCELLANEOUS.
(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c) This Amendment may not be amended or otherwise modified except as provided
in the Credit Agreement.

 

- 3 -



--------------------------------------------------------------------------------



 



(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.
(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.
(f) The Credit Agreement as amended by this Amendment represents the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.
(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE CREDIT
AGREEMENT.
[Remainder of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

            TRICO SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        TRICO MARINE CAYMAN, L.P.

By: Trico Holdco LLC, General Partner
By: Trico Marine Services, Inc., its Sole Member
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
President        TRICO HOLDCO LLC

By: Trico Marine Services, Inc., its Sole Member
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
President        TRICO SUPPLY AS
      By:   /s/ Rishi Varma         Name: 
Title:  Rishi Varma
Chairman    

[Signature Page to Fourth Amendment to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN SHIPPING III AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Chairman        DEEPOCEAN SHIPPING II AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Chairman        DEEPOCEAN SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Chairman        TRICO SUPPLY (UK) LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Director        ALBYN MARINE LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Director        CTC MARINE PROJECTS LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Director   

[Signature Page to Fourth Amendment to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN BRASIL SERVICOS LTDA.
      By:   /s/ Tomás Salazar         Name:   Tomás Salazar        Title:  
Manager        DEEPOCEAN MARITIME AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Chairman        DEEPOCEAN MANAGEMENT AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Chairman        DEEPOCEAN DE MEXICO S. DE R.L. DE C.V.
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Manager 
      CTC MARINE NORWAY AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Chairman        CTC MARINE PROJECTS (GUERNSEY) LIMITED
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Director        DEEPOCEAN SUBSEA SERVICES LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Director   

[Signature Page to Fourth Amendment to Credit Agreement]

 





--------------------------------------------------------------------------------



 



            DEEPOCEAN BV
      By:   /s/ Mads Ragnar Bårsden         Name:   Mads Ragnar Bårsden       
Title:   Director   

            DEEPOCEAN UK LTD.
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Director     

            SERVICIOS PROFESIONALES DE APOYO ESPECIALIZADO, S. DE R.L. DE C.V.
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Manager 
      SERVICIOS DE SOPORTE PROFESIONAL ADMINISTRATIVO, S. DE R.L. DE C.V.
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Manager 
      TRICO SUBSEA AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Chairman        TRICO SUBSEA HOLDING AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Chairman        TRICO MARINE SERVICES, INC.
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
President & Chief Operating Officer   

[Signature Page to Fourth Amendment to Credit Agreement]

 





--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Lender and as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder         Title:  
Senior Vice President                By:   /s/ Martin Kahm         Name:  
Martin Kahm         Title:   First Vice President   

[Signature Page to Fourth Amendment to Credit Agreement]

 





--------------------------------------------------------------------------------



 



            UNICREDIT BANK AG (f/k/a BAYERISCHE HYPO- UND VEREINSBANK), as
Lender
      By:   /s/ Dr. Höpfner         Name:   Dr. Höpfner         Title:   Vice
President   

            By:   /s/ Stephan Somitsch         Name:   Stephan Somitsch        
Title:   Vice President

[Signature Page to Fourth Amendment to Credit Agreement]

 





--------------------------------------------------------------------------------



 



            SPECIAL VALUE CONTINUATION PARTNERS, LP,
as Lender

TENNENBAUM OPPORTUNITIES PARTNERS V, LP,
as Lender

TENNENBAUM DIP OPPORTUNITY FUND, LLC,
as Lender     By:   Tennenbaum Capital Partners, LLC,
Investment Manager of each of the above companies                By:   /s/ David
Hollander         Name:   David Hollander        Title:   Partner   

[Signature Page to Fourth Amendment to Credit Agreement]

 

